                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


BETTY POST,                                         )
                                                    )
             Plaintiff,                             )
                                                    )
      v.                                            )           No. 4:19-CV-00171-JAR
                                                    )
DOLGENCORP, LLC,                                    )
                                                    )
             Defendant,                             )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Betty Post's motion for voluntary dismissal

without prejudice. (Doc. No. 13). Defendant Dolgencorp, LLC, opposes the motion (Doc. No.

15), and Plaintiff filed a reply (Doc. No. 16). For the reasons set forth below, Plaintiffs motion

for voluntary dismissal without prejudice will be denied.

        I.      Background

        On September 18, 2018, Plaintiff filed her personal injury lawsuit in the Circuit Court of

Maries County, State of Missouri. On February 1, 2019, Defendant removed the lawsuit to

federal court on the basis of diversity jurisdiction, asserting that there exists complete diversity

between the parties 1 and the amount of controversy exceeds $75,000.

        On March 28, 2019, Plaintiff filed the instant motion for voluntary dismissal without

prejudice, indicating her intent to re-file and try this case in Missouri state court. Plaintiff asserts

that she intends to revise her Petition to include individual defendants who are Missouri

residents, thus destroying diversity jurisdiction. Specifically, Plaintiff intends to assert claims of

       The parties do not dispute that Plaintiff is a citizen of Missouri and Defendant is a citizen
of Kentucky.
                                                   1
individual negligence against the store manager and employees on duty at the time and/or tasked

to monitor and clean the store. (Doc. No. 13-1).

        Defendant opposes the motion and argues that Plaintiff is engaging in impermissible

forum shopping.         Defendant further maintains that Plaintiff inte0:ds to fraudulently join

unidentified diversity-destroying store managers and employees against whom Plaintiff has no

independent claim. (Doc. No. 15). Specifically, Defendant filed affidavits of the store manager

and employee working on the evening at issue stating that they had no knowledge or information

that there was any plastic or other item on the floor where Plaintiff claims to have fallen. In

reply, Plaintiff disputes Defendant's characterization of the state court action, but did not

otherwise dispute Defendant's arguments. (Doc. No. 16)~

        II.       Discussion

        When deciding whether to grant a motion for voluntary dismissal, the "district court

should consider . . . 'whether the party has presented a. proper explanation for its desire to

dismiss; whether a dismissal would resuit in a waste of judicial time and effort; and whether a    .
dismissal     will prejudice the defendants."'   Donner v. Alcoa, Inc., 709 F.3d 694, 697 (8th Cir.

2013) (quoting Thatcher v. Hanover Ins. Grp:, Inc., 659 F.3d 1212, 1213-14 (8th Cir. 2011)). A

plaintiff cannot use a motion to voluntarily dismiss to seek a more favorable forum. Id.

        "A decision whether to allow a party to voluntarily dismiss a case rests upon the

sound discretion of the court. Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 950

(8th Cir. 1999); Blaes v. Johnson & Johnson, 858 F.3d 508, 512 (8th Cir. 2017) (citation

omitted). If a plaintiff files a motion to dismiss stating that he plans to add a diversity-destroying

defendant and re-file in state court, it is an abuse of discretion if the district court fails to analyze

whether the plaintiffs claim against the diversity-destroying defendant has any basis in law or
                         '



                                                    2
fact. Donner, 709 F. 3d at 696. An examination of the merits of a plaintiffs proposed claims

against a diversity-destroying defendant is necessary because "an attempt to advance a nonviable

claim strongly suggests a party's motive in requesting a voluntary dismissal is merely to seek a

more favorable forum." Id. at 699.

        Under Missouri law, an employee may be held personally liable to a third party in certain

instances. Augustine v. Target Corp., 259 F. Supp. 2d 919, 921 (E.D. Mo. 2003) (citing State ex

rel. Kyger v. Koehr, 831 S.W.2d 953, 956 (Mo. Ct. App. 1992) (citations omitted). "First, when

an employee has or assumes full and complete control of his employer's premises, his liability to

the public or to invitees is the same as that of his employer.'' Id "A second situation involves

liability on the part of the employee who does not have complete control of the premises but may

be liable for injury to third persons when he breaches some duty which he owes to such third

person." Id. "The test is whether he has breached his legal duty or been negligent with respect

to something over which he did have control." Id

       Here, the Court finds that a dismissal without prejudice would not necessarily waste

judicial resources or prejudice Defendant, since the case is in the early stages of litigation.

However, turning to the merits of the proposed claims, Plaintiff has provided very little

information on the basis of his claims against Defendant's store manager and employee.

Defendant, on the other hand, provides affidavits that suggest that Plaintiff may not have any

meritorious claims against the diversity-destroying Defendants under Missouri law.

       Further, it is clear from Plaintiffs motion for voluntary dismissal that she seeks to assert

new claims against the store manager and employees for the sole purpose of avoiding federal

jurisdiction. She states in her motion that she prefers that her current attorney remain as her trial

counsel, and "Counsel does not desire to practice in the federal court system, but rather in State



                                                 3
of Missouri courts where counsel has practiced since 1992."2 (Doc. No. 13-1). Plaintiff then

states her desire to limit her expenses and costs associated with the case and that federal court

has greater expenses associated with electronic filing. Lastly, Plaintiff states her preference to

travel to a local courthouse for pre-trial, trial, and other case-related matters.          These

representations demonstrate that Plaintiffs intent for requesting voluntary dismissal is to avoid

federal court, which is improper forum shopping under Eighth Circuit precedent. Wingo v. State

Farm Fire & Cas. Co., No. 13-3097-CV-S-FJG, 2013 WL 4041477, at *1 (W.D. Mo. Aug. 8,

2013). Therefore, the motion for voluntary dismissal will be denied.

       III.    Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Betty Post's motion for voluntary dismissal

without prejudice (Doc. No. 13) is DENIED.

       The Court will by separate order set this matter for a Rule 16 Conference.

Dated this 3rd day of May, 2019.


                                                 JOA..ROSS
                                                 UNITED STATES DISTRICT JUDGE




2
        The Court notes that it granted counsel for Plaintiffs motion for admission pro hac vice,
despite the fact that Local Rule 12.0l(F) provides that "[u]nless allowed by a judge for good
cause, an attorney may not be granted admission pro hac vice if the applicant resides in the
Eastern District of Missouri, is regularly employed in the Eastern District of Missouri, or is
regularly engaged in the practice of law in the Eastern District of Missouri." The Court granted
the motion for good cause based on the representations of counsel.
                                                4
